Citation Nr: 1519490	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  14-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a vestibular disorder manifested by vertigo and dizziness, diagnosed as labyrinthitis, benign paroxysmal positional vertigo (BPPV), and Meniere's disease, to include as secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from February 1953 to February 1957.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Subsequently, the Veteran's claims file was transferred to the RO in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim.  

The Veteran asserts he has vestibular disorder manifested by vertigo and dizziness either as directly related to service or as caused or aggravated by his service-connected hearing loss and tinnitus disabilities.  

Though there are two nexus opinions of record, neither opinion is adequate upon which to base a service-connection decision. 

The Veteran underwent a fee-based examination in May 2014.  The examiner noted a diagnosis of BPPV with a date of diagnosis of May 1987.  The examiner determined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran has reported exposure to hazardous noise during his time in the service with no use of hearing protection, and that current medical literature has identified persistent exposure to hazardous noise as one of the causes of sensorineural hearing loss.  The examiner also indicated that Meniere's disease is usually characterized by a low frequency hearing loss.  The Veteran's 2010 audiogram shows a sensorineural hearing loss in both low and high frequencies which is a strong indication that his condition is related to hazardous noise exposure.  The Veteran had no problems with hearing, tinnitus, or vertigo prior to entering service.  It is unclear as to whether the examiner was attempting to provide a positive nexus opinion for Meniere's disease especially since the examiner failed to note a diagnosis of Meniere's disease. 

The RO sought clarification of the above opinion.  An additional fee-based opinion was obtained in May 2014.  That examiner noted an estimated onset of Lyme disease in 1987 with treatment starting in 1992.  That examiner determined that the Veteran's BPPV is not related to service as VA treatment records linked his vertigo to Lyme disease, and there is no evidence that his hearing loss and tinnitus are related.  No comment was provided about the diagnosis of Meniere's disease or labyrinthitis.  Further, post-service VA treatments records show complaints of dizziness with a diagnosis of labyrinthitis since February 1991.  The first evidence of a diagnosis of Lyme disease is in a July 1996 VA treatment record for a tick bite.  Although the Veteran reported his dizziness started with the onset of Lyme disease in VA treatment records dated in February 1999 and July 2006, the Veteran has also asserted that his dizziness has predated his Lyme diagnosis and his Lyme disease flares aggravate his dizziness.  The examiner also indicated that the Veteran's BPPV is not "related" to the Veteran's service-connected hearing loss and tinnitus without addressing the question of aggravation.   

In this case, the Board finds an additional opinion is necessary to determine whether the Veteran has a vestibular disorder caused or aggravated by service or service-connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA treatment records dating from August 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a new VA examination to determine the current nature and etiology of any vestibular disorder manifested by vertigo and dizziness to include labyrinthitis, BPPV and/or Meniere's disease.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to respond to the following:

A.  Identify all current diagnoses of a vestibular disorder manifested by vertigo and dizziness that have existed since the date of the Veteran's claim (November 2010); the examiner must specifically indicate whether the Veteran has now or since November 2010 labyrinthitis, benign paroxysmal positional vertigo, and/or Meniere's disease.  If any of these diagnoses is not supported by the record, please provide the reasons why.

B.  As to each diagnosis rendered above, and based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that each currently diagnosed vestibular disorder manifested by vertigo and dizziness (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected hearing loss and tinnitus, or is otherwise etiologically related to the Veteran's military service.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

The examiner should consider all evidence of record, including medical records and lay statements.  A complete rationale for all opinions should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

